IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-67,041-01


EX PARTE BOBBY JOE HOLLON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 10345-A IN THE 67,041-01 DISTRICT COURT
FROM NOLAN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery and sentenced to twenty
(20) years' imprisonment. 
	On April 4, 2007, this Court remanded this application to the trial court for findings of fact and
conclusion of law.  On May 16, 2007, the trial court made findings of fact and conclusions of law.  The trial
court recommended that relief be denied.
	Not all of the trial court's findings are adequately supported by the record.  Nonetheless, the
findings fully address all fact issues necessary to the resolution of the claims that were raised by Applicant
and which we remanded for resolution, and the record supports the trial court's ultimate recommendation. 
Therefore we deny relief.
	It is so ordered on this the 27th day of June, 2007.

Do not publish